 

EXHIBIT 10.16

 

DIRECTOR FEE SUMMARY

 

Set forth below is a summary of the current director fee arrangements for
non-employee directors serving on the Boards of Directors of Mercantile Bank
Corporation (“Mercantile”) and its wholly-owned subsidiary, Mercantile Bank of
Michigan (“Bank”).

 

Effective June 1, 2014, the directors' annual retainer fee is paid in the form
of stock rather than in cash. The annual retainer fee is a number of shares of
our common stock equivalent to an annual fee of $15,000. One annual retainer fee
is also paid to each director who serves as Chairman of our Audit Committee,
Compensation Committee and Governance and Nominating Committee. The annual
retainer is a number of shares of our common stock equivalent to an annual fee
as follows:

 

 

 

Committee

 

Annual Retainer

     

Audit

 

$7,000

Compensation

 

$5,000

Governance and Nominating

 

$3,000

 

 

Beginning on June 1, 2014, our non-employee directors are paid a fee of $800 for
each meeting of the Board of Directors that they attend, and $750 for each
meeting of the Bank's Board of Directors that they attend. In addition,
non-employee directors are paid a meeting fee of $700 for each meeting of the
Executive Committee, $700 for each meeting of the Audit Committee and $600 for
each meeting of the Compensation Committee and the Governance and Nominating
Committee that they attend. For meetings that were held by telephone or other
remote communications equipment, the meeting fees were one-half the amount
described above. The director who serves as Facilitator for executive sessions
of our Board of Directors receives a meeting fee of $400 for each executive
session of the Board for which the director serves as Facilitator.

 

Under the Bank’s deferred compensation plan for non-employee directors,
directors who are also directors of the bank may elect to defer the receipt of
the annual retainer and meeting fees until they are no longer serving on the
Board or until specific dates that they select. Directors are eligible to
receive stock-based awards under the Stock Incentive Plan of 2006.

 

 

 